THIRTEENTH AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS THIRTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of December 16, 2005, is by and among CLARION
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and its subsidiaries
party hereto (the Company and its subsidiaries are collectively referred to
herein as the “Loan Parties” and individually referred to herein as a “Loan
Party”), the financial institutions parties hereto (together with their
respective successors and assigns, the “Banks”), and JPMORGAN CHASE BANK, N.A.,
successor by merger to Bank One, NA (Main Office Chicago), a national banking
association, as agent on behalf of the Banks (in such capacity, the “Agent”).


RECITALS

        A.        The Loan Parties, the Banks, and the Agent are parties to that
certain Amended and Restated Credit Agreement dated as of April 14, 2003 (as
amended, modified, restated, or replaced from time to time, the “Credit
Agreement”), pursuant to which the Banks agreed, subject to the terms thereof,
to extend credit to the Loan Parties. For purposes hereof, the term “Loan
Documents” shall mean such term as defined in the Credit Agreement, plus this
Amendment, and any documents executed and delivered in conjunction with this
Amendment.

        B.        The parties hereto desire to amend the Credit Agreement as set
forth herein.


TERMS

        In consideration of the premises and of the mutual agreements herein
contained, the parties hereto agree as follows:

         ARTICLE I. AMENDMENT. Upon the conditions set forth in Article III
being fulfilled, the Credit Agreement shall be amended as follows:

        1.1        The definition of the term “Base Rate Margin” set forth in
Section 1.1 of the Credit Agreement is amended and restated in full as follows:

          Base Rate Margin means (a) with respect to Revolving A Loans,
three-quarters of one percent (0.75%) per annum, (b) with respect to Revolving B
Loans, negative one and three-quarters of one percent (-1.75%) per annum, and
(c) with respect to the Term Loan and Capex Loans, one percent (1.00%) per
annum.


        1.2        The definition of the term “Borrowing Base” set forth in
Section 1.1 of the Credit Agreement is amended and restated in full as follows:

--------------------------------------------------------------------------------



          Borrowing Base means an amount equal to the lesser of the total of
(a) eighty percent (80%) of the unpaid amount (net of such reserves and
allowances as the Agent deems necessary in its reasonable discretion) of all
Eligible Accounts Receivable plus (b) fifty percent (50%) of the value of all
Eligible Inventory valued at the lower of cost or market (net of such reserves
and allowances as the Agent deems necessary in its reasonable discretion);
provided, however, that the aggregate amount contributed to the Borrowing Base
for Eligible Inventory under the foregoing clause (b) shall not exceed Three
Million One Hundred Thousand Dollars ($3,100,000) at any time.


        1.3        The definition of the term “Collateral Documents” set forth
in Section 1.1 of the Credit Agreement is amended and restated in full as
follows:

          Collateral Documents means the Security Agreement, each Mortgage, the
Guaranty, each Subordination Agreement, each Collateral Access Agreement, each
Security Letter of Credit, and any other agreement or instrument pursuant to
which any Loan Party or any other Person has granted or grants collateral to the
Agent for the benefit of the Banks, including without limitation all Collateral
Documents (as defined in the Original Credit Agreement) as assigned to the Agent
for the benefit of the Banks.


        1.4        The definition of the term “Commitment” set forth in Section
1.1 of the Credit Agreement is amended and restated in full as follows:

          Commitment means, as to any Bank, such Bank’s commitment to make
Loans, and to issue or participate in Letters of Credit, under this Agreement.
The amount of each Bank’s Pro Rata Share of the Revolving Commitment Amount,
including with respect to Revolving A Loans and Revolving B Loans, and the
respective amount of each Term Loan is set forth on Schedule 1.1.


        1.5        The following sentence is added to the end of the definition
of the term “Eligible Account Receivable” in Section 1.1 of the Credit
Agreement:

  Notwithstanding anything to the contrary, the fact that an Account is owned by
the Mexico Subsidiary or is owned by a Loan Party but is payable by an Account
Debtor that is a resident or citizen of, or located in, Mexico shall not in and
of itself render such Account ineligible for inclusion as an Eligible Account
Receivable so long as (i) all the other requirements of clauses (1) through (17)
(excluding clause (5)) of this definition of Eligible Account Receivable are
satisfied with respect to such Account and (ii) such Account is supported by a
letter of credit, insurance, bonds or other assurances in form and substance,
and provided by an issuer, acceptable to the Agent and the Required Banks in
their sole discretion, issued directly for the benefit of the Agent for the
benefit of the Banks, or the proceeds of which have been assigned to the Agent
for the benefit of the Banks, in manner, and pursuant to documentation,
acceptable to the Agent and the Required Banks in their sole discretion.


2

--------------------------------------------------------------------------------



        1.6        The definition of the term “L/C Fee Rate” set forth in
Section 1.1 of the Credit Agreement is amended and restated in full as follows:

          L/C Fee Rate means the per annum rate equal to the LIBOR Margin with
respect to Revolving A Loans from time to time.


        1.7        The definition of the term “LIBOR Margin” set forth in
Section 1.1 of the Credit Agreement is amended and restated in full as follows:

          LIBOR Margin means (a) with respect to Revolving A Loans, three and
one-half of one percent (3.50%) per annum, (b) with respect to Revolving B
Loans, one percent (1.00%) per annum, and (c) with respect to the Term Loan and
Capex Loans, three and three-quarters of one percent (3.75%) per annum.


        1.8        The following definition of the term “Mexico Subsidiary” is
added to Section 1.1 of the Credit Agreement in alphabetical order:

          Mexico Subsidiary means Clarion Technologies de Mexico, S. de R.L. de
C.V.


        1.9        The definitions of the terms “Revolving Commitment Amount”,
“Revolving Credit Commitment”, “Revolving Loans” and “Revolving Outstandings”
set forth in Section 1.1 of the Credit Agreement are amended and restated in
full, respectively, as follows:

          Revolving Commitment Amount means the sum of the Revolving A
Commitment Amount and the Revolving B Commitment Amount.


          Revolving Credit Commitment means the Revolving A Commitment and the
Revolving B Commitment.


          Revolving Loans means the Revolving A Loans and the Revolving B Loans.


          Revolving Outstandings means, at any time, the sum of the Revolving A
Outstandings plus the Revolving B Outstandings.


        1.10        The following definitions of the terms “Revolving A
Commitment Amount”, “Revolving A Credit Commitment”, “Revolving A Loans”,
“Revolving A Outstandings”, “Revolving B Commitment Amount”, “Revolving B Credit
Commitment”, Revolving B Loans”, and “Revolving B Outstandings” are added to
Section 1.1 of the Credit Agreement in alphabetical order:

3

--------------------------------------------------------------------------------



          Revolving A Commitment Amount means Ten Million Dollars ($10,000,000),
as reduced from time to time pursuant to Section 6.1.


          Revolving A Credit Commitment — See Section 2.1.1.A.


          Revolving A Loans — see Section 2.1.1.A.


          Revolving A Outstandings means, at any time, the sum of (a) the
aggregate principal amount of all outstanding Revolving A Loans, plus (b) the
Stated Amount of all Letters of Credit.


          Revolving B Commitment Amount means Two Million Dollars ($2,000,000).


          Revolving B Credit Commitment — See Section 2.1.1.B.


          Revolving B Loans — see Section 2.1.1.B.


          Revolving B Outstandings means, at any time, the aggregate principal
amount of all outstanding Revolving B Loans.


        1.11        The following definition of the term “Security Letters of
Credit” is added to Section 1.1 of the Credit Agreement in alphabetical order:

          Security Letters of Credit means irrevocable standby letters of credit
for the benefit of the Agent in the aggregate amount of $2,000,000 in form and
substance, and issued by an issuer, satisfactory to the Agent, expiring not
earlier than January 5, 2007, securing the obligations of the Loan Parties to
the Banks.


        1.12        The definition of the term “Termination Date” set forth in
Section 1.1 of the Credit Agreement is amended and restated in full as follows:

          Termination Date means the earlier to occur of (a) December 31, 2006
or (b) such other date on which the Commitments terminate pursuant to Section 6
or 12; provided that for all purposes with respect to Capex Loans and the Capex
Loan Commitment, Termination Date means September 30, 2005.


        1.13        Section 2.1.1 of the Credit Agreement is amended and
restated in full, now including parts 2.1.1.A and 2.1.1.B, as follows:

          2.1.1.A Revolving A Loan Commitment. Each Bank will make loans on a
revolving basis (“Revolving A Loans”) from time to time until the Termination
Date in such Bank’s Pro Rata Share of such aggregate amounts as the
Representative may request from all Banks on behalf of the Loan Parties;
provided that the Revolving A Outstandings will not at any time exceed the
lesser of (x) the Revolving A Commitment Amount and (y) the Borrowing Base (the
“Revolving A Credit Commitment”).


4

--------------------------------------------------------------------------------



          2.1.1.B Revolving B Loan Commitment. Each Bank will make loans on a
revolving basis (“Revolving B Loans”) from time to time until the Termination
Date in such Bank’s Pro Rata Share of such aggregate amounts as the
Representative may request from all Banks on behalf of the Loan Parties;
provided that the Revolving B Outstandings will not at any time exceed the
Revolving B Commitment Amount (the “Revolving B Credit Commitment”).


        1.14        Each reference in Section 2.1.4 of the Credit Agreement and
Section 2.2.2 of the Credit Agreement to the “Revolving Credit Commitment” shall
be deemed a reference to the “Revolving A Credit Commitment”.

         1.15        The following sentence is added to the end of Section 2.2.2
of the Credit Agreement:

  Each notice of a proposed borrowing of Revolving Credit Loans shall state
whether such borrowing is proposed to be made under the Revolving A Credit
Commitment or the Revolving B Credit Commitment, and in the absence of such
statement each such notice shall be deemed proposed to be made under the
Revolving A Credit Commitment.


         1.16        The first sentence of Section 3.1 of the Credit Agreement
is amended and restated in full as follows:

          The Revolving A Loans made by each Bank under the Revolving A Credit
Commitment shall be evidenced by the Revolving Notes substantially in the form
set forth in Exhibit A, with appropriate insertions, dated the date hereof,
payable to the order of each such Bank in a principal amount not to exceed each
such Bank’s Pro Rata Share of the Revolving A Credit Commitment, and the
Revolving B Loans made by each Bank under the Revolving B Credit Commitment
shall be evidenced by the Revolving Notes substantially in the form set forth in
Exhibit A.1, with appropriate insertions, dated the date hereof, payable to the
order of each such Bank in a principal amount not to exceed each such Bank’s Pro
Rata Share of the Revolving B Credit Commitment.


         1.17        The following subpart (iv) is added to Section 6.2.2(a)
immediately following subpart (iii):

   (iv)     Concurrently with the transfer of any machinery or equipment of any
of the Loan Parties to the Mexico Subsidiary, in an amount equal to 80% of the
orderly liquidation value of the machinery and equipment as shown in the
October, 2004 DoveBid appraisal (the “OLV”); provided that in any event no such
transfer shall be made at any time if any Event of Default or Unmatured Event of
Default then has occurred and is continuing. Prior to any such transfer, the
Loan Parties shall furnish to the Agent a list of the machinery and equipment
being transferred, including such identifying information as the Agent may
reasonably request, together with the OLV for each item of such machinery and
equipment, certified as true and complete by the Chief Financial Officer of the
Loan Parties, together with a certification by the Chief Financial Officer that
no Event of Default or Unmatured Event of Default then has occurred and is
continuing or will have occurred and be continuing at the time of such transfer.
The Banks hereby (A) consent to the transfer of any machinery or equipment of
any of the Loan Parties to the Mexico Subsidiary in accordance with the
requirements of this Section 6.2.2(a)(iv) after the effective date of the
Thirteenth Amendment, and (B) acknowledge and affirm their previous consent to
the transfer of any machinery or equipment identified on Schedule 6.2.2(a)(iv)
attached hereto of any of the Loan Parties to the Mexico Subsidiary prior to the
effective date of the Thirteenth Amendment with respect to which the Loan
Parties have made prepayments of the Term Loan in the amount equal to the OLV of
such machinery and equipment; provided that nothing herein shall be deemed a
consent to any other transfer or disposition of any machinery or equipment of
the Loan Parties.


5

--------------------------------------------------------------------------------



         1.18        Section 6.2.2(b) of the Credit Agreement is amended and
restated in full as follows:

          (b)        If on any day the Revolving A Outstandings exceed the
Borrowing Base, the Loan Parties shall immediately prepay Revolving A Loans
and/or Cash Collateralize the outstanding Letters of Credit, or do a combination
of the foregoing, in an amount sufficient to eliminate such excess.


         1.19        Section 6.2.2(d) of the Credit Agreement is amended and
restated in full as follows:

          (d)        All Mandatory Prepayments shall be applied as follows:


          (i)        first to the outstanding amount of principal and interest
under the Term Loan made pursuant to Section 2.1.2;


          (ii)        second to the outstanding amount of principal and interest
under the Term Loan made upon the conversion of the Capex Loans in connection
with the Thirteenth Amendment to this Agreement; and


          (iii)        third to the outstanding amount of principal and interest
under the Revolving Credit Commitment.


        1.20        Sections 10.6.1, 10.6.2, 10.6.3, 10.6.4, 10.6.5, 10.6.6 and
10.6.7 of the Credit Agreement are amended and restated in full, respectively,
as follows:

          10.6.1 Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio to be less than (i) 0.95 to 1.00 as of the end of the Company’s
fiscal quarter ending on or about June 30, 2006, (ii) 0.85 to 1.00 as of the end
of the Company’s fiscal quarter ending on or about September 30, 2006, and (iii)
1.25 to 1.00 as of the end of the Company’s fiscal quarter ending on or about
December 31, 2006; such ratio to be determined in each case in accordance with
GAAP for the period of the single fiscal quarter of the Company then ending.


6

--------------------------------------------------------------------------------



          10.6.2 Senior Debt to EBITDA Ratio. Not permit the Senior Debt to
EBITDA Ratio to be greater than (i) 4.75 to 1.00 as of the end of each of the
Company’s fiscal quarters ending on or about March 31, 2006 and June 30, 2006,
respectively, (ii) 4.50 to 1.00 as of the end of the Company’s fiscal quarter
ending on or about September 30, 2006, and (iii) 3.25 to 1.00 as of the end of
the Company’s fiscal quarter ending on or about December 31, 2006; such ratio to
be determined in each case in accordance with GAAP using the ratio of Senior
Debt as of the end of the applicable period to EBITDA for the period of four
consecutive fiscal quarters of the Company then ending.


          10.6.3 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA
Ratio to be greater than (i) 10.25 to 1.00 as of the end of each of the
Company’s fiscal quarters ending on or about March 31, 2006, June 30, 2006 and
September 30, 2006, respectively, and (ii) 7.50 to 1.00 as of the end of the
Company’s fiscal quarter ending on or about December 31, 2006; such ratio to be
determined in each case in accordance with GAAP using the ratio of Total Debt as
of the end of the applicable period to EBITDA for the period of four consecutive
fiscal quarters of the Company then ending.


          10.6.4 EBITDA. Not permit EBITDA to be less than (i) $800,000 as of
the Company’s fiscal quarter ending on or about March 31, 2006, (ii) $2,400,000
as of the Company’s fiscal quarter ending on or about June 30, 2006, (iii)
$3,800,000 as of the Company’s fiscal quarter ending on or about September 30,
2006, and (iv) $6,000,000 as of the Company’s fiscal quarter ending on or about
December 31, 2006; such amount to be determined in each case in accordance with
GAAP for the period from January 1, 2006 through such fiscal quarter of the
Company then ending.


          10.6.5 Total Liabilities to Tangible Capital Funds Ratio. Not permit
the Total Liabilities to Tangible Capital Funds Ratio to be greater than (i)
16.00 to 1.00 as of the end of any calendar month from and including January,
2006 to and including May, 2006, (ii) 15.25 to 1.00 as of the end of any
calendar month from and including June, 2006 to and including August, 2006,
(iii) 12.25 to 1.00 as of the end of any calendar month from and including
September, 2006 to and including November, 2006, and (iv) 10.25 to 1.00 as of
the end of December, 2006; such ratio to be determined in each case in
accordance with GAAP as of such month-end.


          10.6.6 Adjusted Working Capital. Not permit Adjusted Working Capital
to be less than (i) negative $14,000,000 as of the end of any calendar month
from and including January, 2006 to and including May, 2006, (ii) negative
$13,750,000 as of the end of any calendar month from and including June, 2006 to
and including August, 2006, (iii) negative $13,000,000 as of the end of any
calendar month from and including September, 2006 to and including November,
2006, and (iv) negative $12,000,000 as of the end of December, 2006; such amount
to be determined in each case in accordance with GAAP as of such month-end.


7

--------------------------------------------------------------------------------



          10.6.7 Capital Expenditures. Not permit the aggregate amount of all
Capital Expenditures made by the Loan Parties to exceed $2,600,000 in the Fiscal
Year ending on or about December 31, 2006.


        1.21        The “.” at the end of subpart (iv) of Section 10.10 of the
Credit Agreement is changed to “;" and the following subparts (v) and (vi) are
added immediately following subpart (iv):

  (v) so long as no Unmatured Event of Default or Event of Default then has
occurred and is continuing or would be caused thereby and such payments are
permitted under the terms of the Subordination Agreements as applicable,
payments to William Blair and Craig Wierda of $7,500 each on a monthly basis as
compensation for providing the Security Letters of Credit in accordance with the
terms of Section 2 of that certain Credit Support Compensation and Draw
Agreement made and entered into as of December 16, 2005 between the Company,
William Blair and Craig Wierda in the form provided to the Banks concurrently
with the effectiveness of the Thirteenth Amendment to this Agreement (the
“Credit Support Agreement”); or


  (vi) other amounts payable pursuant to the last sentence of Section 2 of the
Credit Support Agreement.


         1.22        The following sentence is added to the end of Section 12.2
of the Credit Agreement:

  If any Event of Default shall occur, the Agent may, and upon the written
request of the Required Banks shall, without limiting any of the other rights
and remedies of the Agent and the Banks under the Loan Documents and applicable
law, make one or more draws upon the Security Letters of Credit for an aggregate
amount equal to the lesser of (a) the aggregate amount owing by the Loan Parties
in respect of the principal of and interest on the Loans, all reimbursement
obligations with respect to Letters of Credit, all fees owing by the Loan
Parties under the Loan Documents, all Hedging Obligations of the Loan Parties to
the Banks and their Affiliates, and any and all other amounts owing by the Loan
Parties under the Loan Documents, and (b) the aggregate amount available to be
drawn under the Security Letters of Credit. All such amounts drawn on the
Security Letters of Credit shall be applied to the obligations of the Loan
Parties in accordance with Section 12.3.


8

--------------------------------------------------------------------------------



         1.23        Exhibit A.1 attached to this Amendment is added as Exhibit
A.1 to the Credit Agreement.

         1.24        Schedule 1.1 attached to this Amendment is substituted for
Schedule 1.1 attached to the Credit Agreement.

         1.25        Schedule 6.2.2(a)(iv) attached to this Amendment is added
as Schedule 6.2.2(a)(iv) attached to the Credit Agreement.

         ARTICLE II. REPRESENTATIONS AND WARRANTIES. Each of the Loan Parties
represents and warrants to the Agent and the Banks that:

        2.1        The execution, delivery, and performance of this Amendment
and the New Notes (as hereinafter defined) are within its powers, have been duly
authorized by all necessary corporate or limited liability company action, as
the case may be, and are not in contravention of any law, rule, or regulation,
or any judgment, decree, writ, injunction, order or award of any arbitrator,
court or governmental authority, or of the terms of its Certificate of
Incorporation or Articles of Organization, as the case may be, or By-laws or
Operating Agreement, as the case may be, or of any contract or undertaking to
which it is a party or by which it or its properties is or may be bound.

        2.2        This Amendment is, and each of the New Notes when delivered
hereunder will be, the legal, valid, and binding obligation of each Loan Party,
enforceable against it in accordance with the terms hereof and thereof.

        2.3        After giving effect to the amendments herein contained,
except as set forth on Schedule 2.3 attached to this Amendment, the
representations and warranties contained in Section 9 of the Credit Agreement
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof.

        2.4        No Event of Default or Unmatured Event of Default exists or
has occurred or is continuing on the date hereof.

         ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall not
become effective until each of the following has been satisfied:

         3.1        This Amendment shall have been executed by the Loan Parties,
the Agent, and the Banks.

        3.2        The Loan Parties shall have executed and delivered to the
Agent the Revolving Notes evidencing the Revolving B Loans for each of the Banks
in substantially the form of Exhibit A.1 attached to this Amendment properly
completed for each of the Banks (the “Revolving B Loan Notes”) and the Term
Notes for each of the Banks in substantially the form of Exhibit B attached to
this Amendment properly completed for each of the Banks (together with the
“Revolving B Loan Notes”, the “New Notes”).

9

--------------------------------------------------------------------------------



        3.3        The Loan Parties shall have caused to be delivered to the
Agent the original Security Letters of Credit (as defined above).
Notwithstanding anything to the contrary, the Loan Parties shall not be entitled
to borrow any Revolving B Loans until the Security Letters of Credit have been
approved by JPMorgan Chase Bank, N.A., as adviser with respect to the Security
Letters of Credit, and failure of the Security Letters of Credit to be advised
in proper form and terms on or before December 22, 2005 shall constitute an
Event of Default under the Credit Agreement.

        3.4        The Loan Parties shall have furnished to the Agent such
certified copies of the resolutions of the Board of Directors or the members, as
the case may be, of the Loan Parties as requested by the Agent approving this
Amendment and the New Notes, and of all documents evidencing other necessary
corporate or company action, as the case may be, and governmental and
non-governmental approvals, if any, with respect to this Amendment and the New
Notes.

        3.5        The Loan Parties shall have furnished to the Agent such other
approvals, opinions, or documents as the Agent may reasonably request.

        3.6        The Loan Parties shall have paid to the Agent for the pro
rata account of the Banks a fee for this Amendment in the amount of $20,000 in
immediately available funds.

        3.7        The Loan Parties shall have paid all out of pocket fees and
disbursements of the Agent, including all unpaid fees and disbursements of
Dickinson Wright PLLC due and owing as of the date of this Amendment.

        3.8        The Loan Parties shall have executed and delivered, or caused
to be executed and delivered, such amendments and agreements in respect of the
Subordination Agreements and any document, instrument or agreement evidencing or
executed in connection with any Subordinated Debt, including without limitation
the Ninth Amendment to Amended and Restated Senior Subordinated Loan Agreement
and the Credit Support Agreement (as defined above in this Amendment), as shall
be acceptable to the Agent. Notwithstanding the foregoing, the Agent and the
Banks acknowledge and agree that it shall not be a condition precedent to the
effectiveness of this Amendment that any such items be executed and delivered by
Thomas Wallace as a holder of Subordinated Debt and nor shall it be a condition
precedent to the effectiveness of the Tenth Amendment to the Credit Agreement
dated as of August 1, 2005, the Eleventh Amendment to Credit Agreement dated as
of September 30, 2005, or the Twelfth Amendment to Credit Agreement dated as of
November 21, 2005 that any similar items otherwise previously required in
connection therewith be executed and delivered by Thomas Wallace; provided that
(y) nothing herein shall be deemed a waiver of any of the rights or remedies of
the Agent or the Banks under the Subordination Agreement of Thomas Wallace, all
of which the Agent and the Banks hereby expressly reserve, and (z) this
allowance with respect to Thomas Wallace shall be strictly limited as stated
above with respect to Thomas Wallace in connection with such Tenth Amendment,
the Eleventh Amendment, the Twelfth Amendment and this Amendment, and nothing
herein shall be construed as a waiver of, a consent to or any modification or
amendment, or limitation of, any term or condition of this Section 3.8 with
respect to any other holder of Subordinated Debt or of any rights or remedies of
the Agent or the Banks under any Subordination Agreement of any such other
holder, all of which the Agent and the Banks hereby expressly reserve.

10

--------------------------------------------------------------------------------



        3.9        The Agent shall have executed and delivered to William Blair
Mezzanine Capital Fund III, L.P. and Craig Wierda a letter agreement regarding
drawing on the Security Letters of Credit (as defined above).

         ARTICLE IV. MISCELLANEOUS.

        4.1        From and after the date of this Amendment, references in the
Credit Agreement or in any note, certificate, instrument or other document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as the same has been amended hereby and as further amended from time to time.

        4.2        The Loan Parties acknowledge and agree that the Agent and the
Banks have fully performed all of their obligations under the Credit Agreement
and all documents executed in connection with the Credit Agreement and all
actions taken by the Agent or any of the Banks are reasonable and appropriate
under the circumstances and within their rights under the Credit Agreement and
all other documents executed in connection therewith and otherwise available.
The Loan Parties represent and warrant that they have no claims or causes of
action against the Agent or any of the Banks.

        4.3        If any of the Loan Parties shall fail to perform or observe
any term, covenant or agreement contained in this Amendment, or if any
representation or warranty made by any Loan Party in this Amendment shall prove
to have been incorrect in any material respect when made, such occurrence shall
be deemed to constitute an Event of Default in accordance with the Credit
Agreement.

        4.4        Except as expressly amended hereby, the Loan Parties agree
that the Loan Documents, and all other documents and agreements executed by the
Loan Parties in connection with the Loan Documents in favor of the Agent or the
Banks are ratified and confirmed and shall remain in full force and effect, and
that they have no set off, counterclaim, or defense with respect to any of the
foregoing. Notwithstanding the foregoing, and as further consideration for the
agreements and understandings herein, the Loan Parties, on behalf of themselves
and their employees, agents, executors, heirs, successors and assigns, do hereby
release the Agent, the Banks, and their respective predecessors, officers,
directors, employees, agents, attorneys, affiliates, subsidiaries, successors
and assigns, from any liability, claim, right or cause of action which now
exists or hereafter arises as a result of acts, omissions or events occurring on
or prior to the date hereof, whether known or unknown, including but not limited
to claims arising from or in any way related to the Loan Documents or the
business relationship among the Loan Parties, the Agent and the Banks, and any
claims asserted or which could have been asserted by the Loan Parties or any of
them in connection with the Loan Documents and this Amendment.

11

--------------------------------------------------------------------------------



        4.5        The Loan Parties agree to pay and save the Agent and the
Banks harmless from liability for the payment of all costs and expenses arising
in connection with this Amendment, including the fees and expenses of Dickinson
Wright PLLC, counsel to the Agent, in connection with the preparation and review
of this Amendment and any related documents. Further, the Loan Parties agree pay
and save the Agent and the Banks harmless from liability for the payment of all
costs and expenses of the Agent and the Banks in obtaining, following the
closing of this Amendment, an appraisal of the inventory of the Loan Parties, in
form and detail satisfactory, and prepared by an appraiser acceptable, to the
Agent and the Banks.

        4.6       The Agent, the Banks and the Loan Parties, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waive any right any of them may have to a trial by jury in any
litigation based upon or arising out of the Loan Documents, this Amendment or
any related instrument or agreement or any of the transactions contemplated by
this Amendment or any conduct, dealing, statements (whether oral or written) or
actions of any of them. None of the parties hereto shall seek to consolidate, by
counterclaim or otherwise, any such action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
These provisions shall not be deemed to have been modified in any respect or
relinquished by any party hereto except by a written instrument executed by such
party.

        4.7       THE LOAN PARTIES WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE AGENT OR THE
BANKS IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

        4.8        This Amendment is made for the sole benefit and protection of
the Loan Parties, the Agent and the Banks and their respective successors and
permitted assigns (provided that the Loan Parties shall not be permitted, absent
the prior written consent of the Agent, to assign any of their rights or
obligations under this Amendment). No other person or entity shall have any
rights whatsoever under this Amendment. Time shall be of the strictest essence
in the performance of each and every one of the Loan Parties’ obligations
hereunder. Notwithstanding any provision hereof, this Amendment shall not be
considered to be binding upon the Agent and the Banks unless and until a copy
hereof shall be executed by the Loan Parties, the Agent and the Banks, and
delivered to the Agent.

        4.9        The Loan Documents, as modified and amended by this
Amendment, constitute the entire understanding of the parties with respect to
the subject matter hereof and may only be modified or amended by a further
writing signed by the party to be charged. If any of the provisions of this
Amendment are in conflict with any applicable statute or rule of law or
otherwise unenforceable, such offending provisions shall be null and void only
to the extent of such conflict or unenforceability, but shall be deemed separate
from and shall not invalidate any other provision of this Amendment. Terms used
but not defined herein shall have the respective meanings ascribed thereto in
the Loan Documents.

        4.10        There are no promises or inducements which have been made to
any signatory hereto to cause such signatory to enter into this Amendment other
than those which are set forth in this Amendment. The Loan Parties acknowledge
that they, or their authorized officers have thoroughly read and reviewed the
terms and provisions of this Amendment and are familiar with same, that the
terms and provisions contained herein are clearly understood by the Loan Parties
and have been fully and unconditionally consented to by the Loan Parties and
that the Loan Parties have had full benefit and advice of counsel of their own
selection, or the opportunity to obtain the benefit and advice of counsel of
their own selection, in regard to understanding the terms, meaning and effect of
this Amendment, and that this Amendment has been entered into by the Loan
Parties freely, voluntarily, with full knowledge, and without duress, and that
in executing this Amendment, the Loan Parties are relying on no other
representations, either written or oral, express or implied, made to the Loan
Parties by any other party hereto, and that the consideration hereunder received
by the Loan Parties has been actual and adequate.

12

--------------------------------------------------------------------------------



        4.11        This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan, without giving effect to
conflicts of law principles of such State.

        4.12        This Amendment may be signed in any number of counterparts,
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be effective as originals.

[The remainder of this page is left blank intentionally.]

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties below have caused this Amendment to be
executed and delivered as of the date first written above.

CLARION TECHNOLOGIES, INC.

By: /s/ Edmund Walsh                     

         Its:     CFO                                 

CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC.,
         its Member

By: /s/ Edmund Walsh                     

         Its:     CFO                                 

JPMORGAN CHASE BANK, N.A., successor by
merger to Bank One, NA, for itself and as Agent

By: /s/ Sommer M. Bainbridge         

         Its:   Vice President                  

FIFTH THIRD BANK

By: /s/ Kevin M. Paul                       

         Its:   Vice President                  








14

--------------------------------------------------------------------------------